*676MEMORANDUM **
We have reviewed the opposition to the motion to dismiss this petition for review for lack of jurisdiction and we conclude that petitioners Vicente Garcia Miranda (A79-543-659) and Maria Monica Garcia (A79-543-660) have failed to raise a color-able constitutional or legal claim to invoke our jurisdiction over this petition for review. See Torres-Aguilar v. INS, 246 F.3d 1267 (9th Cir.2001). Accordingly, respondent’s motion to dismiss this petition for review for lack of jurisdiction is granted in part, as to these petitioners. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir. 2003); Montero-Martinez v. Ashcroft, 217 F.3d 1137, 1144 (9th Cir.2002).
As to petitioner Julio Valentin Garcia Gonzalez (A79-543-661), the petition for review is denied because he lacks a qualifying relative for purposes of cancellation of removal. See 8 U.S.C. § 1229b(b)(1); Montero-Martinez, 277 F.3d at 1140-41 (stating requirements for cancellation of removal).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DISMISSED in part, DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.